Tannenwald, J., concurring: I am in complete agreement with the result reached by the majority. I am concerned, however, that the majority analysis of “a trade or business” may be misapplied or misinterpreted in other situations having broader application than the meaning of the statutory provision involved herein. We have previously been exposed to the complications of “separateness” in the trade or business area. Cf. Edmund P. Coady, 33 T.C. 771 (1960), affd. 289 F. 2d 490 (C.A. 6, 1961). I see no need to expand the fertile field of argument on this issue, or the significance of the profit motive in connection therewith, when this course can be avoided. In my view, the key word in section 48(a) (1) (B) (i) is “furnishing.” A review of the legislative history indicates clearly that, in the context of this case, Congress had in mind a supplier, and not a consumer, of the described services, as those roles are understood in the business world. Support for this position can be found in the underlying purposes of the restricted investment credit available for “public utility property” contained in section 46(c) (3) and of the exclusion, with well defined exceptions, of “property used for lodging” in section 48(a) (3). See “Detailed Explanation of the President’s Recommendations Contained in his Message on Taxation,” Hearings before House Committee on Ways and Means on President’s 1961 Tax Recommendations, 87th Cong., 1st Sess. (1961), vol. 1, pp. 256-257; General Explanation of Committee Discussion Draft of Revenue Bill of 1961, prepared by the Staff of the Joint Committee on Internal Revenue Taxation, p. 9 (Sept. 29, 1961); H. Rept. No. 1447, 87th Cong., 2d Sess., pp. 10, 12, A9, A20 (1962); S. Rept. No. 1881, 87th Cong., 2d Sess., pp. 14,16 (1962). Only in a hypertechnical sense could petitioners be considered suppliers of the described services. They were in point of fact merely a conduit for the services from the terminal point of the distribution systems. Realistically, they were consumers. As such, they did not fall within the broad purpose of the investment credit provisions, namely, “to encourage modernization and expansion of the Nation’s productive facilities and to improve its economic potential.” See H. Rept. No. 2508, 87th Cong., 2d Sess., p. 14 (1962); Madison Newspapers, Inc., 47 T.C. 630, 635 (1967). Perhaps, if petitioners had operated their own power station, or purchased and stored bottled gas in quantity, and maintained systems of distributing electricity or gas therefrom to their trailer park tenants, they would be entitled to the benefit of the investment credit — whether or not they operated such systems separately or at a profit. Obviously, such situations are not now before us. They suggest, however, some of the difficulties which are created by the rationale of my colleagues in the majority. I would hold that petitioners do not satisfy the “furnishing” requirement of section 48 (a) (1) (B) (i). Raum, /., agrees with this concurring opinion.